
	
		II
		109th CONGRESS
		2d Session
		S. 3649
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2006
			Mr. Allen introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To expedite the consideration of permits for refineries,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bolster Our Energy Security for
			 Tomorrow Act.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)ApplicantThe
			 term applicant means a person who is seeking a Federal refinery
			 authorization.
			(3)Base closure
			 lawThe term base closure law means—
				(A)the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; part A of title XXIX
			 of Public Law 101–510); and
				(B)title II of the
			 Defense Authorization Amendments and Base Closure and Realignment Act (10
			 U.S.C. 2687 note; Public Law 100–526).
				(4)BiomassThe
			 term biomass has the meaning given the term in section 932(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16232(a)).
			(5)Closed military
			 installationThe term closed military installation
			 means a military installation closed or approved for closure pursuant to a base
			 closure law.
			(6)Federal
			 refinery authorization
				(A)In
			 generalThe term Federal refinery authorization
			 means any authorization required under Federal law, whether administered by a
			 Federal or State administrative agency or official, with respect to siting,
			 construction, expansion, or operation of a refinery.
				(B)InclusionsThe
			 term Federal refinery authorization includes any permit, license,
			 special use authorization, certification, opinion, or other approval required
			 under Federal law with respect to siting, construction, expansion, or operation
			 of a refinery.
				(7)RefineryThe
			 term refinery means—
				(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process (including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending, or
			 any combination thereof) in order to produce gasoline or distillate;
				(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process (including liquefaction) in
			 order to produce gasoline or diesel as its primary output; or
				(C)a facility
			 designed and operated to receive, load, unload, store, transport, process
			 (including biochemical, photochemical, and biotechnology processes), and refine
			 biomass in order to produce biofuel.
				(8)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				3.State
			 assistance
			(a)State
			 AssistanceAt the request of a chief executive officer of a
			 State, the Administrator may provide financial assistance to the State to
			 facilitate the hiring of additional personnel to assist the State with
			 expertise in fields relevant to consideration of Federal refinery
			 authorizations.
			(b)Other
			 AssistanceAt the request of a chief executive officer of a
			 State, a Federal agency responsible for a Federal refinery authorization shall
			 provide technical, legal, or other nonfinancial assistance to the State to
			 facilitate the consideration by the State of Federal refinery
			 authorizations.
			4.Refinery process
			 coordination and procedures
			(a)Appointment of
			 Federal coordinator
				(1)In
			 generalThe President shall appoint a Federal coordinator to
			 perform the responsibilities assigned to the Federal coordinator under this
			 Act.
				(2)Other
			 agenciesEach Federal or State agency or official that is
			 responsible for a Federal refinery authorization shall cooperate with the
			 Federal coordinator.
				(b)Federal
			 refinery authorizations
				(1)Meeting
			 participants
					(A)In
			 generalNot later than 30 days after receiving a notification
			 from an applicant that the applicant is seeking a Federal refinery
			 authorization pursuant to Federal law, the Federal coordinator appointed under
			 subsection (a) shall convene a meeting of representatives from all Federal and
			 State agencies responsible for a Federal refinery authorization with respect to
			 the refinery.
					(B)State
			 agenciesThe chief executive officer of a State shall identify
			 each agency of the State that is responsible for a Federal refinery
			 authorization with respect to the refinery.
					(2)Memorandum of
			 agreement
					(A)In
			 generalNot later than 90 days after receipt of a notification
			 described in paragraph (1), the Federal coordinator and the other participants
			 at a meeting convened under paragraph (1) shall enter into a memorandum of
			 agreement setting forth the most expeditious coordinated schedule practicable
			 for completion of all Federal refinery authorizations with respect to the
			 refinery, consistent with the full substantive and procedural review required
			 under Federal law.
					(B)Absent
			 agenciesIf a Federal or State agency responsible for a Federal
			 refinery authorization with respect to the refinery is not represented at the
			 meeting, the Federal coordinator shall ensure that the schedule accommodates
			 the Federal refinery authorization, consistent with Federal law.
					(C)Conflicting
			 requirementsIf a conflict arises among Federal refinery
			 authorization scheduling requirements, the requirements of the Environmental
			 Protection Agency shall be given priority.
					(D)PublicationNot
			 later than 15 days after completing the memorandum of agreement, the Federal
			 coordinator shall publish the memorandum of agreement in the Federal
			 Register.
					(E)AdministrationThe
			 Federal coordinator shall, to the maximum extent practicable—
						(i)ensure that all
			 parties to the memorandum of agreement are working in good faith to carry out
			 the memorandum of agreement; and
						(ii)facilitate the
			 implementation of the schedule established in the memorandum of
			 agreement.
						(c)Consolidated
			 record
				(1)In
			 generalThe Federal coordinator shall, with the cooperation of
			 Federal and State administrative agencies and officials, maintain a complete
			 consolidated record of all decisions made and actions taken by the Federal
			 coordinator or by a Federal administrative agency or officer (or State
			 administrative agency or officer acting under delegated Federal authority) with
			 respect to any Federal refinery authorization.
				(2)Judicial
			 record
					(A)In
			 generalSubject to subparagraph (B), the record shall be the
			 record for judicial review under subsection (d) of a decision made or action
			 taken by a Federal or State administrative agency or official under this
			 section.
					(B)Remand for
			 further developmentIf the court determines that the record does
			 not contain sufficient information, the court may remand the proceeding to the
			 Federal coordinator for further development of the consolidated record.
					(d)Remedies
				(1)In
			 generalThe United States district court for the district in
			 which the refinery is located or proposed to be located shall have exclusive
			 jurisdiction over any civil action for the review of the failure of an agency
			 or official to act on a Federal refinery authorization in accordance with the
			 schedule established pursuant to the memorandum of agreement.
				(2)StandingIf
			 an applicant or a party to a memorandum of agreement alleges that a failure to
			 act described in paragraph (1) has occurred and that the failure to act would
			 jeopardize timely completion of the entire schedule as established in the
			 memorandum of agreement, the applicant or other party may bring a cause of
			 action under this subsection.
				(3)Court
			 action
					(A)In
			 generalIf an action is brought under paragraph (2), the court
			 shall review—
						(i)whether the
			 parties to the memorandum of agreement have been acting in good faith;
						(ii)whether the
			 applicant has been cooperating fully with the agencies that are responsible for
			 issuing a Federal refinery authorization; and
						(iii)any other
			 relevant materials in the consolidated record.
						(B)New
			 scheduleTaking into consideration the factors described in
			 subparagraph (A), if the court finds that a failure to act described in
			 paragraph (1) has occurred and that the failure to act would jeopardize timely
			 completion of the entire schedule as established in the memorandum of
			 agreement, the court shall establish a new schedule that is the most
			 expeditious coordinated schedule practicable for completion of proceedings,
			 consistent with the full substantive and procedural review required by Federal
			 law.
					(C)EnforcementThe
			 court may issue orders to enforce any schedule the court establishes under this
			 paragraph.
					(4)Filing of
			 consolidated recordWhen any civil action is brought under this
			 subsection, the Federal coordinator shall immediately file with the court the
			 consolidated record compiled by the Federal coordinator pursuant to subsection
			 (c).
				(5)Expedited
			 reviewThe court shall set any civil action brought under this
			 subsection for expedited consideration.
				(e)ApplicabilityThis
			 section shall only apply to a refinery sited or proposed to be sited, or
			 expanded or proposed to be expanded, in—
				(1)a
			 State the chief executive officer of which has submitted a request to the
			 President for the application of this section to the siting, construction,
			 expansion, or operation of any refinery in the State; or
				(2)all or part of a
			 closed military installation made available for the siting of a refinery in the
			 manner provided by the base closure law applicable to the closed military
			 installation.
				5.Designation of
			 closed military bases
			(a)Designation
			 Requirement
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the President shall designate not less than 3 closed military
			 installations, or portions thereof, as potentially suitable for the
			 construction of a refinery.
				(2)BiomassAt
			 least 1 site designated under paragraph (1) shall be designated as potentially
			 suitable for construction of a refinery to refine biomass in order to produce
			 biofuel.
				(b)Redevelopment
			 authorityIn preparing or revising the redevelopment plan for the
			 closed military installation, the redevelopment authority with jurisdiction
			 over each closed military installation designated under subsection (a)(1) shall
			 consider the feasibility and practicability of siting a refinery on the closed
			 military installation.
			(c)Management and
			 disposal of real property
				(1)In
			 generalIn managing and disposing of real property at a closed
			 military installation designated under subsection (a) pursuant to the base
			 closure law applicable to the closed military installation, the Secretary of
			 Defense shall give substantial deference to the recommendations of the
			 redevelopment authority, as contained in the redevelopment plan for the closed
			 military installation, regarding the siting of a refinery on the closed
			 military installation.
				(2)Real
			 propertyThe management and disposal of real property at all or
			 part of a closed military installation found to be suitable for the siting of a
			 refinery under subsection (a) shall be carried out in the manner provided by
			 the base closure law applicable to the closed military installation.
				6.Relationship to
			 other laws and actionsNothing
			 in this Act—
			(1)affects the application of any
			 environmental or other law; or
			(2)prevents any party from bringing a cause of
			 action under any environmental or other law, including a citizen suit.
			7.Repeal of refinery
			 revitalization authority
			(a)In
			 generalSubtitle H of title
			 III of the Energy Policy Act of 2005 (42 U.S.C. 15951 et seq.) is
			 repealed.
			(b)Conforming
			 amendmentThe table of contents in section 1(b) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by striking
			 the items relating to subtitle H of title III.
			
